IN TH_E SUPREME COURT OF THE STATE OF DELAWARE

IN TI-]E MATTER OF A MEMBER §

OF THE BAR OF THE SUPREl\/[E § No. 552, 2016
COURT OF THE STATE OF
DELAWARE:

ODC File Nos. 113052-B; 113189-B
FRANCIS E. FARREN,

¢O'JWJ¢'-OIWBCO'JUO’>

Respondent.

Subrnitted: November 14, 2016
Decided: November 17, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.
O_RD_M

This 17th day of November 2016, upon receipt of sufficient evidence
demonstrating that Francis E. Farren, Esquire (“the Respondent”), is suffering from
physical or mental health problems that adversely affect his ability to practice law,
and Without opposition from the Office of Disciplinary Counsel (“the ODC”), it is
I-[EREBY ORDERED that:

(1) The Respondent, for good cause shown, is hereby immediately
transferred to disability inactive status pursuant to Rule 19(b) of the Delaware
Lawyers’ Rules of Disciplinary Procedure until such time as he can demonstrate by
clear and convincing evidence that any disabilities have been removed.

(2) The Respondent shall not practice law in this State or in any other

jurisdiction

(3) Any disciplinary proceedings are stayed pending further order of this
Court.

(4) ODC shall apply to the Court of Chancery for the appointment of a
receiver of the practice of the Respondent pursuant to Procedural Rule 24.

(5) This Order shall be made public.

 

BY THE COURT:
grams w l\
Justice U l \